*827OPINION.
Arundell :
The evidence here convinces us that the abandonment of the bottling equipment in favor of more efficient machinery resulted in a loss to petitioner. There was no market for the abandoned equipment and its junk value was less than it would have cost to dismantle and remove it. The loss sustained was $23,707.79, representing the depreciated cost of the property on January 1, 1920. In recomputing the deficiency under Rule 50 an adjustment should be made for any allowance made by the respondent for depreciation in the taxable year.
The testimony offered in support of the claimed loss of useful value for the building is not convincing. In 1920 the building was only three years old and, having been constructed of brick and hollow tile, was probably in excellent physical condition. It still remains and is still owned by petitioner. It is true it was used little, if at all, after 1920 by petitioner, but proof of such fact is not sufficient to establish a complete loss. The location of the plant was not testified to and it may well be that the building might have been sold, leased, or otherwise put to profitable use. Certainly a showing of lack of use by the owner is not sufficient to establish a deductible loss of a practically new building on facts so meager as appear in this record.

Decision will be entered under Buie 50.